The opinion of the court was delivered by
Dunbar, J.
J.— This is an appeal from an order of the court dissolving a writ of attachment, and a motion is made to dismiss the appeal on the ground that this court has no jurisdiction of said appeal, for the reason that the order appealed from is not an appealable order.
Chapter 61 of the Laws of 1893 provides what orders; judgments or proceedings in the superior court may *662be appealed from; and subdivision 4 of § 1 provides for an appeal from an order refusing to discharge an attachment. Prior to the enactment of this law it was the uniform holding of this court that neither an order dissolving, nor one refusing to dissolve or discharge an attachment was appealable; and, inasmuch as the subsequent legislation above referred to provided for an appeal from an order refusing to discharge an attachment, and made no provision for an appeal from an order discharging an attachment, we should not be warranted in coming to the conclusion that the legislative will expressed in the chapter above referred to comprehended an appeal from an order discharging an attachment
We do not think the case of Cosh-Murray Co. v. Tuttich, 10 Wash. 449 (38 Pac. 1134), is in point on the questions raised in this motion.
The motion to dismiss for want of jurisdiction will therefore be sustained.
Hoyt, C. J., and Scott, J., concur.
Gordon, J.., not sitting.